Exhibit 10.9

FOURTH AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Fourth Amendment (this “Amendment”) to the Employment Agreement by and
between Valley Forge Asset Management Corp. (“VFAM”), which is a wholly-owned
subsidiary of Susquehanna Bancshares, Inc. (collectively with VFAM, the
“Company”) and Bernard A. Francis, Jr. (the “Employee”), dated as of the 1st day
of January, 2004 and as subsequently amended the 18th day of January, 2005, the
26th day of February 2007, and pursuant to the letter agreement dated the 1st
day of December 2008 (the “Employment Agreement”), is entered into as of this
19th day of December, 2011, by and between the Company and the Employee.

RECITALS

WHEREAS, the Company and the Employee are parties to the Employment Agreement,
and the Company and the Employee now desire to amend the Employment Agreement to
remove the gross-up provision on excess parachute payments within the meaning of
section 280G of the Internal Revenue Code of 1986, as amended and clarify
certain payment timing provisions; and

WHEREAS, Section 17.4 of the Employment Agreement permits modifications to the
Employment Agreement by written agreement between the Company and the Employee.

NOW, THEREFORE, the Employment Agreement is hereby amended as follows:

1. Section 10.9 of the Employment Agreement is amended to read as follows:

10.9 Release. Notwithstanding any other provision of this Agreement, any
severance or termination payments or benefits herein described are conditioned
on the Employee’s execution and delivery to the Company of an effective general
release and non-disparagement agreement in a form prescribed by the Company and
in a manner consistent with the requirements of the Older Workers Benefit
Protection Act and any applicable state law. In no event shall the timing of
Employee’s execution of the general release, directly or indirectly, result in
Employee designating the calendar year of payment, and if a payment that is
subject to execution of the general release could be made in more than one
taxable year, payment shall be made in the later taxable year.

2. Section 10.6 of the Employment Agreement is amended to read as follows:

10.6 Benefit Limitation.

10.6.1 Anything in this Agreement to the contrary notwithstanding, in the event
that a Change in Control occurs and it shall be determined that any payment or
distribution by the Company or its Affiliates to or for the benefit of the
Employee, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (“Total Payments”) would otherwise
exceed the amount (the “Safe Harbor Amount”) that may be received by the
Employee without the imposition of an excise tax under section 4999 of Code,
then the Total Payments shall be reduced to the extent, and only to the extent,
necessary to assure that their aggregate present value, as determined in
accordance the applicable provisions of section 280G of the Code, does not
exceed the greater of the following dollar amounts (the “Benefit Limit”):

(a) the Safe Harbor Amount, or



--------------------------------------------------------------------------------

(b) the greatest after-tax amount payable to the Employee after taking into
account any excise tax imposed under section 4999 of the Code on the Total
Payments.

10.6.2 All determinations to be made under this Paragraph 10.6 shall be made by
an independent public accounting firm chosen by the Company (the “Accounting
Firm”). In determining whether such Benefit Limit is exceeded, the Accounting
Firm shall make a reasonable determination of the value to be assigned to the
restrictive covenants in effect for the Employee pursuant to Paragraphs 8, 10
and 14 of this Agreement, and the amount of the Employee’s potential parachute
payment under section 280G of the Code shall reduce by the value of those
restrictive covenants to the extent consistent with section 280G of the Code.

10.6.3 In the event the Internal Revenue Service notifies the Employee of an
inquiry with respect to the applicability of section 280G of the Code or section
4999 of the Code to any payment by the Company or its Affiliates, or assessment
of tax under section 4999 of the Code with respect to any payment by the Company
or its Affiliates, the Employee shall provide notice to the Company of such
inquiry or assessment within 10 days, and shall take no action with respect to
such inquiry or assessment until the Company has responded thereto (provided
such response is timely with respect to the inquiry or assessment). The Company
shall have the right to appoint an attorney or accountant to represent the
Employee with respect to such inquiry or assessment, and the Employee shall
fully cooperate with such representative as a condition of the Agreement with
respect to such inquiry or assessment.

10.6.4 All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in Paragraph 10.6 shall be borne solely by the
Company.

10.6.5 To the extent a reduction to the Total Payments is required to be made in
accordance with this Paragraph 10.6, such reduction and/or cancellation of
acceleration of equity awards shall occur in the order that provides the maximum
economic benefit to the Employee. In the event that acceleration of equity
awards is to be reduced, such acceleration of vesting also shall be canceled in
the order that provides the maximum economic benefit to the Employee.
Notwithstanding the foregoing, any reduction shall be made in a manner
consistent with the requirements of section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis, but not
below zero.

3. A new Section 17.8 is added to the Employment Agreement as follows:

17.8 Recoupment Policy. The Employee agrees that the Employee will be subject to
any compensation clawback or recoupment policies that may be applicable to
Employee as an executive of the Company, as in effect from time to time and as
approved by the Board or a duly authorized committee thereof, whether or not
approved before or after the effective date of this Amendment.



--------------------------------------------------------------------------------

4. Effect of Amendment. Except to the extent expressly amended hereby, the
Employment Agreement shall remain in full force and effect in all respects.

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first written above.

 

SUSQUEHANNA BANCSHARES, INC. By:  

/s/ Edward Balderston, Jr.

Name:   Edward Balderston, Jr. Title:   EVP / Chief Administrative Officer

VALLEY FORGE ASSET MANAGEMENT CORP. By:  

/s/ Frank C. Corace

Name:   Frank C. Corace Title:   SVP / Director EMPLOYEE

/s/ Bernard A. Francis, Jr.

Bernard A. Francis, Jr.